Citation Nr: 9900570	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a stomach 
condition.

3.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952. 

The appeal arises from the November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, denying the veterans claims 
of entitlement to service connection for a heart condition, a 
stomach condition, and a nervous condition.

In December 1997 the Board of Veterans Appeals (Board) 
remanded the case for development including to attempt to 
obtain missing service medical records, and to obtain any 
indicated, pertinent, available private medical records. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in effect, that he incurred a heart 
condition, a stomach condition, and a nervous condition in 
service.  He further contends, in effect, that his stomach 
condition and/or his nervous condition led to or aggravated 
his coronary artery disease.  He also contends, in effect, 
that his nervous condition led to or aggravated his stomach 
condition.  He therefore contends that he is entitled to 
service condition for a heart condition, a stomach condition, 
and a nervous condition.  






DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claims for 
service connection for a heart condition, a stomach 
condition, and a nervous condition are not well grounded. 
 

FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his heart condition found after service to 
incurrence in service, or causally linking it to a service-
connected disability. 

2.  The veteran has not submitted competent (medical) 
evidence linking his stomach condition found after service to 
incurrence in service, or causally linking it to a service-
connected disability. 

3.  The veteran has not submitted competent (medical) 
evidence linking his stomach  condition found after service 
to incurrence in service, or causally linking it to a 
service-connected disability. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a heart condition. 38 
U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a stomach condition. 38 
U.S.C.A. § 5107(a) (West 1991). 

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a nervous condition. 38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from July 1948 to June 
1952. 

Initially, the Board notes that the veterans case was 
remanded by the Board in December 1997 for development in 
part because the veterans service medical records were lost 
or presumed destroyed.  Where service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and to consider the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  
When a veteran's records have been destroyed, the VA has an 
obligation to search for alternative records which support 
the veteran's case.  See Cuevas v. Principi, 3 Vet.App. 542 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  
Moreover, because there is a lack of service medical records, 
VA regulations provide that service connection may be shown 
through other evidence.  Smith v. Derwinski, 2 Vet.App. 147 
(1992); 38 C.F.R. § 3.303(a) (1994).  This evidence may be 
private medical records showing treatment of the claimed 
disability, fellow service personnel statements, personal 
testimony, etcetera. The evidence may also be statements 
provided by accredited military experts.

Other development completed in an attempt to corroborate the 
veterans contentions of service incurrence of his 
disabilities included requests for private medical records.  
At a February 1995 RO hearing, the veteran testified that Dr. 
Potter, a private physician now deceased, had treated him 
from 1952 to 1957 for his stomach condition; that Dr. Pole, 
another private physician now deceased, treated him for his 
nervous condition in the 1960s and 1970s; and that Dr. 
Slovak, his family physician from 1957 to 1983 but now 
retired, had treated him for high blood pressure in the 
1970s and had also provided him with Valium at that time.  
Pursuant to the veterans suggestion, upon Board remand, 
requests for records were sent to St. Josephs Hospital 
satellite facility in Weatherly, Pennsylvania, to Dr. Fino, a 
family physician, and to the Geisinger Medical Group.  While 
recent records were forthcoming from these facilities and 
replies were received from Dr. Fino, no records from Dr. 
Slovak, Dr. Pole, or Dr. Potter were obtained.  In 1994 
requests were previously sent to doctors Lasek, Potter, Fino, 
and Folk.  The Boards inability to obtain missing documents 
is not a cause for remand where that remand would probably be 
futile anyway.  Marciniak v. Brown, No. 95-0465 (U.S. Vet. 
App. Apr. 21, 1997).  Here the Board is satisfied that 
adequate attempts were made to obtain the reported private 
medical records of treatment in the years shortly after 
service, including records of Dr. Slovak and Dr. Pole, and no 
further remand development is required in an attempt to 
remedy the absence of service medical records.  In a 
September 1998 VA Form 646, the veterans representative 
conceded that the development sought on remand had been 
completed.  

The Board now looks to the claims for service connection, to 
determine the adequacy of the evidence presented to support 
those claims.  

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of 
Veterans Appeals (Court) held that a plausible claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only plausible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), affd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

It is true that lay evidence may provide sufficient support 
for a claim of service connection, and it is error for the 
Board to require medical evidence to support that lay 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 504 (1995).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This rule does not mean that any manifestation of joint pain, 
any cough, or any urinary finding of casts in service will 
permit service connection for arthritis, pulmonary disease, 
or nephritis first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic, is 
required.  Continuity of symptomatology is  required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be  legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  A disability initially diagnosed after 
service may be service connected where a review of all the 
evidence, including that pertinent to service, establishes 
the disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Certain diseases, such as hypertensive or 
arteriosclerotic heart disease, may be subject to service 
connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

A June 1952 service separation examination found no 
disability of the veterans stomach and no psychiatric 
abnormality.  The examination found only a functional 
systolic heart murmur in the pulmonic area, with no other 
heart disability identified.  Pulse at that examination was 
76 seated, 92 after exercise, and 80 two minutes after 
exercise; blood pressure was 130/76.  

The veterans original claim for service connection was 
submitted in April 1994, wherein he claimed entitlement to 
service connection for a heart condition and stress-related 
nervous stomach and bowels.  He then alleged that he was 
diagnosed with heart disease upon service separation, and 
that he was hospitalized for rectal bleeding in service while 
stationed in Germany.  He then also alleged that bleeding had 
been caused by a stress-related nervous stomach and bowels.  

In a September 1994 letter, C. Lasek, M.D., a private 
cardiologist of the Geisinger Medical Center,  informed that 
the veteran was diagnosed and treated for unstable angina and 
severe coronary artery disease in 1988.  A history of a 
myocardial infarction in October 1990 was also reported.  She 
characterized his cardiovascular disease as severe.  

The claims file as a whole contains numerous medical records 
for various disabilities, but no records of medical care 
prior to 1983.

The claims file as a whole also contains no medical opinion 
causally linking the functional systolic heart murmur in the 
pulmonic area found upon service separation with a current 
heart condition.  Upon private electrocardiographic 
examination in July 1997, diagnosed heart conditions included 
a thinned and akinetic anterior septum, anterior wall, and 
left ventricular apex, with estimated overall ejection 
fraction of 30-35 percent (greater than 50 percent being 
normal); evidence of a secundum atrial septal defect with a 
one meter-per-second left-to-right shunt; mild aortic 
sclerosis; trace mitral regurgitation with the left atrium at 
the upper limits of normal size; mild tricuspid 
regurgitation; and mild pulmonary hypertension.  

The claims file contains June 1994 and July 1996 letters from 
G. J. Fino, M.D., a private physician, informing that the 
veteran had been his patient since 1994.  In those letters 
the physician noted that the veteran had a history of chronic 
anxiety and a nervous stomach or irritable colon, with 
current treatment of Xanax at 0.5 milligrams as needed for 
both the anxiety and nervous stomach.  In the July 1996 
letter the physician note that the history of anxiety and 
nervous stomach apparently dates back to his time in the 
military service.  Also in that letter, the physician 
further stated, It is known that since his anxiety 
condition started in the military, this could have 
exacerbated some of his coronary artery disease [.]  In 
response to a query from the RO concerning his knowledge of 
the etiology of these conditions, the physician submitted an 
additional letter in October 1996. 

In the October 1996 letter, Dr. Fino conceded that the 
history he had related of incurrence of an anxiety condition 
with irritable colon and nervous stomach in service was told 
to him by the veteran and did not originate from any 
independent medical source.  The physician explained that he 
had trusted these stories related by the veteran because the 
veteran had been consistent in his historical accounts and 
because Dr. Fino judged the veteran to be an honest person.  
Dr. Fino did not in that letter or in any other statement 
submitted into the record assess a service-related etiology 
for the veterans nervous condition, stomach condition, or 
heart condition based on any medical evidence supporting such 
a history or causal link to service.  

Well-settled case law speaks to the medical history here 
provided by the veteran.  In LeShore V. Brown, 8 Vet. App. 
406, 409 (1995), the Court determined that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence". . . and cannot enjoy 
the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)).  Here the history of 
service incurrence of a stomach and a nervous condition has 
apparently been articulated by the veteran in consistent 
fashion, but has not been enhanced by any medical comment by 
Dr. Fino supporting or otherwise interpreting that etiology.  
Rather, Dr. Fino has merely accepted and related that 
etiology as fact.  Dr. Finos assessment of the veteran as 
trustworthy does not serve as medical enhancement of the 
veterans statements.  Hence the etiology as related by Dr. 
Fino of service incurrence of a nervous condition and a 
stomach condition does not constitute competent medical 
evidence and hence cannot serve to establish a causal link to 
service to well ground the veterans claims.  LeShore; 
Caluza; Tidwell.

There is no cognizable medical evidence within the case file 
causally linking any acquired heart condition to the 
veterans period of service.  The causal link Dr. Fino 
propounded in his June 1994 and July 1996 letters between a 
nervous condition and a current heart condition cannot 
establish any causal link to service because, as determined 
below, service connection is not established for a nervous 
condition.  Accordingly, absent cognizable (medical) evidence 
causally linking a current heart condition to the veterans 
period of service, his claim for service connection for a 
heart condition must be denied as not well grounded.  Caluza; 
Tidwell.

Curiously, the medical record as a whole, other than Dr. 
Finos 1994 and 1996 letters, contains no diagnosis of either 
a stomach condition or a nervous condition.  Hence cognizable 
medical evidence of any etiology of those conditions dating 
to the veterans period of service is also not presented 
within the medical record.  Absent cognizable (medical) 
evidence causally linking a current stomach or nervous 
condition to the veterans period of service, either by 
incurrence in service or incurrence secondary to a service-
connected condition, the veterans claims for service 
connection for a stomach condition and a nervous condition 
must both be denied as not well grounded.  Caluza; Tidwell.

At a February 1995 RO hearing, the veteran testified that in 
service in Germany he experienced a racing heart on a number 
of occasions, and sought medical attention.  He testified 
that he was then told it was his nerves and was prescribed 
medication for nerves.  He testified that in service he was 
hospitalized at a military hospital for hemorrhoids, but that 
on discharge from the hospital he left a stool sample from 
which examiners concluded that his hemorrhoids were due to 
his nerves.  He testified that he received medication 
intermittently in service for nerves.  Further, he testified 
that at his separation examination a heart murmur was 
identified.  He testified that post service in 1952 he was 
treated by a private, family physician, Dr. Potter, who 
diagnosed a nervous stomach and prescribed a green liquid 
that the veteran took before meals.  He testified that he 
switched to doctor Dr. Slovak in 1957, and at that time he 
was still taking the green, peppermint-favored medicine for 
his stomach.  The veteran testified that Dr. Potter was now 
deceased, and that his medical records from 1952 to 1957 were 
unavailable.  He testified that Dr. Slovak had treated him in 
the 1970s for high blood pressure, and also gave him Valium 
at that time.  He testified that Dr. Slovak was located in 
Hudsondale, Pennsylvania, outside Weatherly, but was now 
retired.  However, he testified that Dr. Slovaks medical 
records should be available because the veteran had them 
transferred to the St. Josephs Hospital satellite facility 
in Weatherly.  He testified that the records were thereafter 
supposed to have been forwarded to the Geisinger Clinic in 
White Haven, and that Dr. Fields should have access to those 
records.  However, he testified that he tried unsuccessfully 
to obtain those records from St. Josephs.  He testified that 
he was seen by Dr. Pole, superintendent of the White Haven 
Center, in the 1960s and 1970s, and was given medication 
for his nerves directly from Dr. Pole and therefore never had 
to buy the medication during that period.  He testified that 
Dr. Pole, who had no receptionist or other personnel to 
process the veteran, was now deceased.  He testified that his 
nervous condition had been given different names over the 
years by different physicians, and that it had been called 
anxiety.  He testified that he still took medication for his 
nervous condition.  He further testified that he had been 
told by Dr. Fino, a family physician, that his nervous 
condition over the years could have caused his coronary 
disease.  He also testified that he had been treated by two 
cardiologists, Dr. Lacy and Dr. Folk.  However, he testified 
that he had never seen a psychiatrist and had never been 
diagnosed with a psychiatric disorder.  He testified that he 
first saw a cardiologist in 1988 when he had a heart attack.   

The Board has duly noted the veterans testimony, and other 
statements by the veteran within the claims file to the 
effect that he incurred a heart condition, a stomach 
condition, and a nervous condition in service or secondary to 
another condition (generally a nervous, heart, or stomach 
condition) which itself was causally related to service.  
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19, 21 (1993).  In the present case, the 
veteran's evidentiary assertions as to a causal link between 
a current heart, stomach, or nervous condition and his period 
of service are beyond his competence.  Lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski,  
2 Vet.App. 492 (1992).  Accordingly, the veterans statements 
or allegations cannot serve to well ground his claims.  

The Board regrets that the veterans service medical records 
were lost or otherwise destroyed.  But appropriate efforts 
were made, as noted above, to assist the veteran in the 
development of his claim, in an attempt to remedy this 
deficiency in the record.  However, such accommodation cannot 
negate the evidentiary requirements of a well-grounded claim, 
and, as explicated above, the evidentiary requirement of 
cognizable (medical) evidence of a causal link to service to 
well ground a claim have here not been met.  Caluza; Tidwell.  
The veterans claims cannot be granted on other bases.

To obtain further consideration of the matters on appeal 
before the Board, the veteran may file a claim supported by 
medical evidence showing a current heart, stomach, or nervous 
condition and causally linking that condition to a medical 
condition incurred during his period of active service. 


ORDER

1.  Service connection for a heart condition is denied as not 
well grounded.

2.  Service connection for a stomach condition is denied as 
not well grounded.

3.  Service connection for a nervous condition is denied as 
not well grounded.




		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
